Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8-12, 13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasebe et al. (US Patent #5,555,304).
Regarding independent claims 1, 11 and 18, Hasebe discloses a memory system (Fig.3) comprising: 
a nonvolatile memory (Fig.3: storage medium 11); and 
a controller (Fig.3: vendor computer) configured to control the nonvolatile memory (Fig.3: storage medium 11), wherein 
the controller (Fig.3: vendor computer) is configured to: 
generate information relating to encryption (Fig.3: encrypting unit 23) and decryption (Fig.3: decrypting unit 32) of data based on a location of the memory system, and enable at least one process of encrypting data to be written to the nonvolatile memory (Fig.3: storage medium 11) or decrypting data read from the nonvolatile memory (Fig.3: storage medium 11) by using the information (Fig.3 and col.5, lines 44-67: The vendor computer includes the personal key generating unit 21, the software decrypting key 24, and the encrypting unit 23. The personal key generating unit 21 generates the medium key based on the medium number 12 read from the software storage medium 11 (see, FIG. 7). The encrypting unit 23 encrypts the software decrypting key 24 based on the medium key generated by the personal key generating unit 21. The data encrypted by the encrypting unit 23 is stored in the software storage medium 11 as the permission information 13).
Regarding claims 2 and 13, Hasebe teaches wherein the controller is configured to generate different information (Fig.3: encrypting unit 23 and decrypting unit 32) for different locations (Fig.3: vendor computer and user computer).
Regarding claims 8 and 16, Hasebe teaches an antenna configured to receive radio waves to be used for specifying the location of the memory system (Fig.14).
Regarding claims 9 and 17, Hasebe teaches wherein the antenna is an antenna configured to receive radio waves transmitted from a global navigation satellite system (GNSS) satellite (Fig.14).
Regarding claim 10, Hasebe teaches wherein the controller is configured with a plurality of semiconductor integrated circuits (Fig.3).
Regarding claim 12, Hasebe teaches wherein the information is a key for decrypting the data (Fig.3).

Allowable Subject Matter
Claims 3, 4, 5, 6, 14, 15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135